Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1-8 are currently under examination, wherein claims 1, 2 and 8 have been amended in applicant’s reply filed on August 3rd, 2021.  Applicant’s election of the Species 1 of the Invention I, Claims 1-8, with traverse in the reply is acknowledged.  The non-elected Species 2, Claims 9-16, has been withdrawn from consideration by the examiner. The non-elected Invention II, Claims 17-20, has been withdrawn by the applicant in the same amendment.
The traverse is on the grounds that the species election as stated in the restriction requirement dated May 4, 2021 is improper. This is not found persuasive because these species are independent or distinct. They recite exclusive characteristics of such species and require different resources (e.g. the species 2 is drawn to a continuous production while the species 1 a discontinuous production; and the species 2 requires an atomization station while the species 1 does not have such a 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

2.	Claims 1-8 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase of “the gas atomizer” in line 22 of claim 1 and the phrase of “the atomization chamber” in line 38 of claim 1 lack antecedent bases respectively, rendering claim 1 and all its dependent claims 2-8 indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vikner et al. (US Pub. 2015/0059526 A1) in view of CN (101191171 A).
	With respect to claims 1-8, Vikner et al. (‘526 A1) discloses a method for atomizing metal powder comprising providing a method metal powder atomization system under a controlled vacuum or an inert gas atmosphere comprising a furnace, a 
Conclusions
4.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

8/19/2021